በግብርና ሚኒስቴር
እና
ጋሻው ብዙ ታከለ መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርና ሚኒስቴር አድራሻው በቦሌ ክ/ከተማ ወረዳ 6 አዲስ
አበባ ; ኢትዮጵያ የሚገኝ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና
ጋባው #ቋቻ ታፅቋ ከዚህ በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻው ክልል ሰማራ

ከተማ #ሪደረ ቀበሌ 72 ስ.ቁ ዐፀ72 452772 መካከል ተፈፅሟል፡፡ ተከራይ የሚለው አባባል
እንደ አገባቡ የግለሰቡን ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመሰክከት ነው፡፡

ተከራይ በጥጥ ልማት ለመሰማራት #ይቤፇሻፇፉቋ ፉ#ሙ# ክልል ውስጥ ለልማቱ በቂ የሆነ መሬት
በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆነ-፤

ተዋዋይ ወገናች #ንጃ 7 #2 ጋዐዐሪ ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና
ሁኔታዎች መሰረት ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ #ቤ2ሻ2#ሐ ፇሙ# ክልል
መ//4 ዞን ዳ።ፇዶሮ- ወረዳ ለባይዳሮ ቀበሌ ውስጥ በ ኋዐዐዐ ሄ/ር መሬት ዎና ኃጋኋ
ፖም 4ና #ሃፈራራቋ ##ብቋ #ሰፈጥፕና ለሱሪዳፇሮ ኋርሻጃ ለማቋቋም ነው፡፡ በዚሁ አግባብ
የሚከራየው መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፣፤ መዋቅሮች፤
ተከላዎች፤ ንብረቶች አና ሌሎች በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላማ
ተግባራዊ ማድረግን የሚያካትት በመሆኑ፣፤

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀ
የገጠር መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት 8) ዘደ አ ላው
በግልጽ የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈፀመ ነው፡፡ ም

1

ር
ዩስ. ከኔ ኾ“
42; "ባሳየ! የ

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

5.1 ይህ የመሬት ኪራይ ስምምነት ለ 22 ዓመታት የፀና ይሆናል። ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ለታደስ ይችላል፡፡
2.2 የመሬት ኪራይ ክፍያ አፈፃፀም፡-

5.2.1 ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ 3 ዓመት
የዕፎይታ ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክፍያ
ከዕፎይታ ጊዜው በኋላ ባሉት ዓመታት አኩል ተካፍሎ በየዓመቱ ከመደበኛው
ጋር የሚከፈል ይሆናል፡፡

5.22 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት
እንቅስቃሴ ለእያንዳንዱ ሄክታር የብር777 /ያሮ ለጋድ መፆ ለሰራ ጋድ #7”
የኪራይ ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር 333,000 (ብር ሦስት
መቶ ሰላሳ ሶስት ሺህ ብቻ) የሚከፈል ሲሆን የዚህ ውል ዘመን ጠትላላ የኪራይ
ክፍያ መጠን ብር ደቋኃ25ዐዐዐ /፲ር ሰም።ጋታ ሚሟሐዖ። ሥዕ መጾ ሃዖ ለምዕፉ
ሀ ቋመ ይሆናል፡፡

5253 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፍል የክፍያው ደረሰኝ
ወዲያውነ- ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

52.4 በዚህ አንቀጽ ላይ በቁጥር 2..1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

225 አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳወቅ
ሊያሻሽል ይቸላል፡፡
አንቀጽ 3
የተከራይ መብቶች

ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-

5.1 መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሎች መሰረት
ማስተዳደር፣

3.2. በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም አንደ አግባብነቱ
በሚመለከታቸው መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ አንደ ግድብ፣
የውዛሃ  ጉድጓድ፤ የሀይል ማመንጫ፣፤ የመስኖ  ሲስተም፣ መንገዶች፣ ድልደዮች፣
ጽ/ቤቶች፤ የመኖሪያ ህንፃዎች፤ የነዳጅ ማደያ፣ የጤና አና የት "ህሬቅ---ተቋማት
የመገንባት፤ በዚህ ሂደት ከሚመለከታቸው መቤቶች አስፈላጊ ሁኔታዎችን 837ዛመ፪
በመተባበር ይሰራል፡፡

.-ሠሪሥ' መፈ

3.3 የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጀት
የማልማት ወይም የማስተዳደር፣
5.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የማልማት
አና የማረስ፣ ምርትን የመሰብሰብ፣፤
5.5 በድርጅቱ ስራ አፈፃፀም፣ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፣
5.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት የኪራይ ስምምነቱን መሰረዝ ይትላል፡፡
አንቀጽ 4
የተከራይ ግዴታዎች
4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ አና በመሬቱ ላይ የሚገኙ
ሀብቶችን የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች
በተከራይ ላይ ተፈፃሜ ይሆናሉ፡-
ሀ.. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፣
ሰ.. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፣

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ፣

መ. ፕርጀደክቱ ከመጀመሩ በፊት የአካባቢ ተፅፅኖ ግምገማ ጥናት በማካሄድ የጥናት
ሪፖርቱን የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከሦስት ወር ባልበለጠ ጊዜ ውስጥ
ማቅረብ፡፡

4.2 ተከራይ ውል በተፈጸመ በ30 ቀናት ውስጥ በንዑስ አንቀጽ 2.2.4 የተጠቀሰውን ቅድሚያ
ክና.ያ በመክፈል መሬቱን መረከብ አለበት፡፡

4.3. ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ
አንደሆነ ይህ የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቀጠር የ6 ወራት ጊዜ
ውስጥ ተከራይ መሬቱን ማልማት መጀመር አለበት፡

4.4 ተከራይ በተከራየው መሬት ላይ ማንኛውንም የልማት ሥራዎች ተቀባይነት ባገኘው
ቢዝነስ ፕላን መሰረት የመስራት ግዴታ አለበት፡፡ አሳማኝ በሆነ ምክንያት የሚለወጥ
ነገር ቢያጋጥም ከዝርዝር ማብራሪያ ጋር ለአከራዩ ማቅረብ አለበት፡፡

4.5 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበት
ቀን አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ይቻ ክፍል የማልማት ግዴታ አለበት፡፡
በመሆነ-ም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት; ቀን አንስቶ #.
2 ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.6 የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን በአግባቡ በማንሳት ከ6 ወራት
ባልበለጠ ጊዜ ውስጥ መሬቱን ለአከራይ ያስረክባል፡፡

4.7. ተከራይ ከግብርና ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና
የኢንቨስትመንት አንቅስቃሴ ሪፖርቶች ያቀርባል፡።

4.8 የዕፎይታ ጊዜው አንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎይታ
ጊዜው ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ
አስከ ሰኔ ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት እንዲኖረው
በተወሰነው የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

4.9 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ
የተከራየውን መሬት አጠቃቀም የድርጊት መርዛ ግብር ለግብርና ሚኒስቴር ያቀርባል፡፡

4.10 በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ
ቢሆን መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ
ወይም እቅድ መጠቀም አይችልም፡፡

4.11 ተከራይ በማህበር ስም የተከራየውን መሬት በግል ለማልማት ሲባል ለማህበሩ አባላት
ማከፋፈል እና ለሶስተኛ ወገን ማከራየት አይችልም፡፡ ሆኖ ቢገኝ ያለምንም ቅድመ
ሁኔታ የመሬት ኪራይ ውሉ እንዲቋረጥ ያደርጋል፡፡

4.12 የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን/በመሬቱና በመሬቱ ላይ ባሉ ልማቶች
የመጠቀም መብቱን አክሲዮን በማደራጀት ወይም ለሌላ ድርጅት ወይም ግለሰብ በከፊልም
ሆነ በሙሉ አሳልፎ የመስጠት መብት አይኖረውም፡፡

4.13 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ በቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡
4.14 ይሁን እንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.11 የተሰጠው መብት ቢኖርም ያላለማውን

መሬት ለሌላ ወገን ማዛወር አይቸልም፡፡
አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቀጣጠር እና የመከታተል
መብት ይኖረዋል፡፡

5.2. መፊቱ በኪራይ ከተሰጠበት ቀን ደምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነው ተከራይ .የ6”.

“ሯሯሪሪሪጋሠ”። /መረሪረ

5.3

55

6.1

62

6.3

6.4

6.5

6.6

ወራት ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ አንደሆነ
ነው፡፡

አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን
ተግባራት እና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

አሳማኝ በሆነና ለተሻለ የህዝብ ጥቅም ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ
ማስጠንቀቂያ በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡
በዚህ የመሬት ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋጋ ሊያሻሸል ይችላል::

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆነ- ነገሮች አና ሌሎች አክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር
ጊዜ ውስጥ የማስረከብ ግዴታ አለበት፡፡
የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር
ነፃ የመደረግ፣ ከገቢ የካፒታል እቃዎች የቀረጥ ነፃ አና ለውጭ ካምፓኒዎች በኢትዮጵያ
ሕግጋት በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር ስለመላክ
የተቀመጡትን ልዩ ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ
አንዲሁም በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ አና ከዚህ ጋር
ተያያዥ የሆኑ ተጓዳኝ እና ከሥራው ሄፃደት ጋር አግባብነት ያላቸውን ተግባራት
ከመፈፀም የሚያግድ ምንም አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡
ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግስት እና በክልል መንግስት የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ አንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡
ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገደቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ፃብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ
ክፍያውን በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ
ከወሰነ ይህንን ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ
መስጠት አለበት፡፡ አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀጣላስፈፀመ ለተከራዩ
ተጨማሪ የ 6 ወር ጊዜ ይሰጣል፡፡
ተከራይ በኪራይ ዘመነ- መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማልማት አንዲችል
ከማንኛውም አመዕ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ ክስተቶች ለመከሳከል ከአቅም

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

7.1 አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን ለተከራይ
ያስረክባል፡፡
7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ

ሳይፈፀም የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ቅድሚያ
ክፍያ እንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡
7.4. የመሬቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበት በ15
ቀናት ውስጥ ይሆናል፡፡

አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት

ሊታደስ ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት ይህንኑ
ማሳወቅ አለበት፡

አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ አንደሆነ፣፤

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ፣

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈዕም የቀረ አንደሆነ፤

9.66 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ የህዝብ ጥቅም አከራይ የኪራይ ውሉን ለማቋረጥ
ሃሳብ ያለው መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ፃሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

ፊፊ “7ይሪ-

።ዊ

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች

10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ
ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት እና
በአከራዩ 9.6 መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ በመሬቱ
ላይ የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛውም
የተከራይ ዕዳዎች ከተከፈሉ በ3ላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት አከራይ ለተከራይ
የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶችን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ
የመውሰድ መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11

ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም
፣ የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ፳/ቤት፣
ለኢንቨስትመንት ኮሚሽን እአና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳብ አማካኝነት ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12

ገዥ ሕግ
በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሆናል፡:

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡
በመሆኑም ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቀይ አና ይህንንም
ያለምንም ችግር ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16
የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆነ- የውሉ አካል ተደርገው ይወሰዳሉ፡፡

16.1 የተከራየው መሬት ሳይት ፕላን፤
16.2 በግብርና ሚኒስቴር ታትሞ የወጣው የአካባቢ ጥበቃ ስነምግባር ደንብ፤

አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ

መካከል አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ
መልኩ እና ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡
አንዲህ ባለ ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ፍ/ቤት የሚታይ
ይሆናል፡፡

አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

18.1. ተከራይ በኢትዮጵያ ውስጥ እንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን
በሚያመቸው መልኩ ፳/ቤት ይመሰርታል ሰአከራይም ያሳውቃል፡፡

18.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሜላክ ደብዳቤ አና ማስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ
ያለውም ዕፅሑፍ: በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ
በፖስታ ይላካል፡፡

1... ዜ«ሜ)

አንቀፅ 19
ውሉ የሚፀናበት ቀን

ይህ የኪራይ ስምምነት ለ ቋ#ሪ አመታት ማለትም ከተፈረመ
ተፈፃሚነቱም በ ንዳ ፻2 ፇፇ 2029 ፍም ያበቃል፡፡

በት ንጃ7ሪ ፇ#ፇ 2ዐዐ# ፍ.ም ጀምሮ

የፀና ይሆናል፡፡
አከራይ ተከራይ
ግብርና ሚኒስቴር ጋሻው ብዙ ታከለ
ሥም ሥም መ”
መም

ፊርማላካሪ7 // ፊርማ ==2ሪሪ2፦ ሪሪሪ/ሪ

ተደራ ደርበጩ
ቀን - ሚኒስትር ቀን /#-ሪ32 “5ሪሪ#
እማኞ

4413 | እዕፍኀ

ኣን ሽ
ተ ያ 50ክ9ሀኞኔ

ው.
ረ/

፡።

አው የ
ር

ፍ።ቫ 1ሀበ‹"” ላ ጅ
683157

